Case 0:20-cv-60214-WPD Document 16 Entered on FLSD Docket 03/13/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-60214-CIV-DIMITROULEAS/SNOW


  OJ COMMERCE LLC,

                 Plaintiff,

  v.

  BEAZLEY USA SERVICES, INC.,

              Defendant.
  ___________________________________________/


         GENERAL ORDER ON DISCOVERY OBJECTIONS AND PROCEDURES

                 This matter is before the Court sua sponte. The Honorable William P. Dimitrouleas,

  United States District Judge, has referred discovery matters in this case to the undersigned United

  States Magistrate Judge. (ECF No. 15) In order to efficiently resolve discovery disputes, the parties

  are hereby notified that the following rules apply to discovery objections before this Court. In

  addition, the procedure for filing discovery motions is set forth in Attachment “A” to this Order and

  is incorporated herein. This procedure does not apply to any discovery motion currently pending

  before the undersigned, but shall apply to any motion filed after the date of this Order.

  1. Vague, Overly Broad and Unduly Burdensome

                 The parties shall not make nonspecific, boilerplate objections. Such objections do

  not comply with S.D. Fla. L.R. 26.1(e)(2)(A), which provides, “Where an objection is made to any

  interrogatory or subpart thereof or to any production request under Federal Rule of Civil Procedure

  34, the objection shall state with specificity all grounds.” Objections that state that a discovery

  request is “vague, overly broad or unduly burdensome” are, standing alone, meaningless and will be
Case 0:20-cv-60214-WPD Document 16 Entered on FLSD Docket 03/13/2020 Page 2 of 4



  found meritless by this Court. A party objecting on these grounds must explain the specific and

  particular way in which a request is vague, overly broad or unduly burdensome. See Fed. R. Civ.

  P. 33(b)(4), S.D. Fla. L.R. 26.1(e)(2)(A). Additionally, if a party believes that a request is vague,

  the party shall attempt to obtain clarification prior to objecting on this ground.

  2. Objections Based Upon Scope

                 If there is an objection based upon an unduly broad scope, such as time frame or

  geographic location, discovery should be provided as to those matters within the scope that is not

  disputed. For example, if discovery is sought nationwide for a ten-year period, and the responding

  party objects on the grounds that only a five-year period limited to activities in the State of Florida

  is appropriate, the responding party shall provide responsive discovery falling within the five-year

  period as to the State of Florida.

  3. Irrelevant and Not Reasonably Calculated to Lead to Admissible Evidence

                 An objection that a discovery request is irrelevant and not reasonably calculated to

  lead to admissible evidence must include a specific explanation describing why the request lacks

  relevance and why the information sought will not reasonably lead to admissible evidence. The

  parties are reminded that the Federal Rules allow for broad discovery that need not be admissible at

  trial. See Fed. R. Civ. P. 26(b)(1); S.D. Fla. L.R. 26.1(g)(3)(A); Oppenheimer Fund, Inc. v. Sanders,

  437 U.S. 340, 351-52 (1978).

  4. Formulaic Objections Followed by an Answer

                 The parties shall not recite a formulaic objection followed by an answer to the

  request. It has become common practice for a party to object on the basis of any of the above

  reasons, and then state, “notwithstanding the above,” the party will respond to the discovery request,


                                                    2
Case 0:20-cv-60214-WPD Document 16 Entered on FLSD Docket 03/13/2020 Page 3 of 4



  subject to or without waiving such objection. This type of objection and answer preserves nothing

  and serves only to waste the time and resources of the parties and the Court. Further, such practice

  leaves the requesting party uncertain as to whether the question actually has been fully answered or

  whether only a portion of the question has been answered. See Civil Discovery Standards, 2004

  A.B.A. Sec. Lit. 18; S.D. Fla. L.R. 26.1(e)(2)(A).

  5. Objections Based Upon Privilege

                  Generalized objections asserting attorney-client privilege or work product doctrine

  also do not comply with the Local Rules. S.D. Fla. L.R. 26.1(e)(2)(B) requires that objections based

  upon privilege identify the specific nature of the privilege being asserted, as well as, inter alia, the

  nature and subject matter of the communication at issue and the sender and receiver of the

  communication and their relationship to each other. The parties are instructed to carefully review

  this rule and to refrain from objections such as, “Objection. This information is protected by

  attorney/client and/or work product privilege.” If a general objection of privilege is made without

  attaching a proper privilege log, the objection of privilege may be deemed to have been waived.

                  DONE and ORDERED at Fort Lauderdale, Florida this 13th day of March, 2020.




  Copies to:

  The Honorable William P. Dimitrouleas
  United States District Judge

  All Counsel of Record and/or Pro Se Parties




                                                     3
Case 0:20-cv-60214-WPD Document 16 Entered on FLSD Docket 03/13/2020 Page 4 of 4



                             ATTACHMENT A (Revised August 2018)

       DISCOVERY PROCEDURES FOR MAGISTRATE JUDGE LURANA S. SNOW

  THE COURT MAY DECLINE TO CONSIDER A MOTION OR RESPONSE WHICH
              DOES NOT COMPLY WITH THESE PROCEDURES



  DISCOVERY MOTIONS

           Counsel must actually confer (either in person or via telephone) and engage in a genuine
  effort to resolve discovery disputes before filing discovery motions.

          If, after conferring, the parties are unable to resolve their discovery disputes without Court
  intervention, the moving party shall file a motion, no more than 5 pages in length. The moving party
  may attach as exhibits to the motion materials relevant to the discovery dispute. For example, if the
  dispute concerns interrogatories, the interrogatory responses (which restate the interrogatories) shall
  be filed, with an indication of which interrogatories remain in dispute. Because the parties may
  attach relevant discovery to the motion, compliance with S.D. Fla. L.R. 26.1(g)(2) or (3) is not
  required. The movant shall include in the motion a certificate of good faith that complies
  with S.D. Fla. L.R. 7.1(a)(3).


  RESPONSES and REPLIES TO MOTIONS

          The responding party shall file a response to the discovery motion no later than as provided
  in the federal procedural rules or as provided by order of the Court. The response shall be no more
  than 3 pages in length. The responding party may attach as exhibits materials relevant to the
  discovery dispute, as outlined above.

         A reply brief may be filed. If a reply brief is filed, it shall be no more than 3 pages in length.


  ADDITIONAL INFORMATION

        These procedures do not relieve parties of the requirements of any Federal Rule of Civil
  Procedure or Local Rule except as noted above.

          The parties shall file a notice in CM/ECF if they resolve some or all of the issues in dispute
  in the pending motion.

         Telephonic appearances are not permitted.




                                                     4
